Filed 6/15/16 P. v. Martin CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E064877

v.                                                                      (Super.Ct.No. RIF1403749)

DAVID RAY MARTIN JR.,                                                   OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Becky Dugan, Judge.

Affirmed as modified.

         William D. Farber, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Scott C. Taylor and Warren J.

Williams, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       Pursuant to a plea to the court, defendant and appellant David Ray Martin Jr.

pleaded guilty to robbery (Pen. Code, § 211)1 with the personal use of a dangerous and

deadly weapon, to wit, a BB gun (§ 12022, subd. (b)). Defendant also admitted that he

had suffered four prior prison terms (§ 667.5, subd. (b)). The trial court sentenced

defendant to a total term of five years in state prison as follows: three years for the

robbery conviction, plus one year, to be served consecutively, for the weapon use

enhancement, plus one year, again consecutive, for the first of the four prior prison terms.

The trial court imposed but stayed one year for each of the remaining three prior prison

term enhancements.

       Defendant’s sole contention on appeal is that the trial court improperly imposed

and stayed the enhancements relating to his prison priors, pursuant to section 667.5,

subdivision (b). The People concede that the court improperly stayed the enhancements,

and that they must be stricken. We agree with the parties that the trial court erred in

staying rather than striking three of defendant’s prior prison terms and will modify the

judgment accordingly.




       1   All future statutory references are to the Penal Code unless otherwise stated.



                                               2
                                               I

                                       DISCUSSION2

       Under section 667.5, subdivision (b), the trial court is required to impose a

consecutive one-year term for each prior prison term served for any felony. (People v.

Savedra (1993) 15 Cal. App. 4th 738, 746-747.) Once a prior prison term allegation is

found true, the trial court must either impose a consecutive one-year enhancement term

pursuant to section 667.5, subdivision (b), or exercise its discretion to strike the allegation

pursuant to section 1385. (People v. Langston (2004) 33 Cal. 4th 1237, 1241; People v.

Garcia (2008) 167 Cal. App. 4th 1550, 1561; People v. Campbell (1999) 76 Cal. App. 4th
305, 311; People v. Haykel (2002) 96 Cal. App. 4th 146, 151; People v. Jones (1992) 8
Cal. App. 4th 756, 758.) The failure to do so results in a legally unauthorized sentence.

(People v. Bradley (1998) 64 Cal. App. 4th 386, 390-392.)

       Thus, the staying of the prior prison term enhancement was an unauthorized

sentence. (See People v. Irvin (1991) 230 Cal. App. 3d 180, 192-193; People v. Cattaneo

(1990) 217 Cal. App. 3d 1577, 1588-1589.) It is unnecessary to remand the matter to the

trial court to decide whether to impose or strike the enhancement, because it is clear from

the court’s comments that the court did not intend to impose the term on three of the four

prior prison terms. As such, we will strike the improperly stayed prior prison term

enhancement. (See People v. White Eagle (1996) 48 Cal. App. 4th 1511, 1521.)


       2  The details of defendant’s criminal conduct are not relevant to the limited issue
he raises in this appeal, and we will not recount them here.


                                              3
                                            II

                                     DISPOSITION

      The three improperly stayed prior prison term enhancements are stricken rather

than stayed. The clerk of the superior court is directed to amend the abstract of judgment

and the court’s November 12, 2015 minute order in accordance with this opinion and

forward a copy of the amended abstract of judgment to the Department of Corrections

and Rehabilitation. The judgment, as so modified, is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                              RAMIREZ
                                                                                      P. J.
We concur:



HOLLENHORST
                          J.



SLOUGH
                          J.




                                            4